     Case 2:20-cv-03069-RGK-MAA Document 27 Filed 08/10/20 Page 1 of 1 Page ID #:115



 1

 2                                                         JS-6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11

12     Brenda Core,                                    Case No.: 2:20-cv-03069-RGK-MAA
13                    Plaintiff,                       Hon. R. Gary Klausner
14         v.                                          [PROPOSED] ORDER FOR DISMISSAL
                                                       WITH PREJUDICE
15     DDD-Hollywood/Gower Co. LLC, a
       California Limited Liability Company; and
16     Does 1-10,                                      Action Filed: April 2, 2020
                                                       Trial Date:   Not on Calendar
17                                   Defendants.
18

19

20

21              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22     it, and being fully advised finds as follows:
23              IT IS ORDERED THAT:

24              Plaintiff Brenda Core’s (“Plaintiff”) action against DDD-Hollywood/Gower Co. LLC
25     (“Defendant”) is dismissed with prejudice. Each party will be responsible for their own
26     fees and costs.
27      Dated: August 10, 2020
                                                               United States District Judge
28
                                                 1
                           [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
